UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                                                                        

No. 97-1048

                     DR. MAJORIE C. MCMILLAN,
                       Plaintiff, Appellee,

                                v.                                          v.

             MASSACHUSETTS SOCIETY FOR THE PREVENTION
            OF CRUELTY TO ANIMALS, DR. GUS THORNTON, 
                     Defendants, Appellants,

                                    

                      DR. PAUL GAMBARDELLA,
                       Defendant, Appellee.

                                                                                    

                         ORDER OF  COURT                                   ORDER OF  COURT

                    Entered:  January 24, 1997

Upon motion,

     It is ordered that the time for filing appellant's statement
of issues and designation of the contents of the appendix  to the
brief  be, and  the  same hereby  is  enlarged to  and  including
February 10, 1997 .

     It is further  ordered that  the time for  filing brief  for
appellant  and appendix  to  the brief  be,  and same  hereby  is
enlarged to and including  March 6, 1997.

     Form A should be filed promptly with this court.

      Counsel  must  first     ascertain  an  estimated  date  of
completion of transcript from  the court  reporter and  so advise
this court in future requests for an enlargement of time.

                              By the Court:   

             WILLIAM H. NG, Clerk

                                       By               

                   Chief Deputy Clerk

          cc: Mr. Cohn, Ms's Tearney, Rudavsky, Maloney]